In a proceeding under section 330 of the Election Law: (a) to direct a new primary election in the City of Newburgh (Orange County) for the Democratic party nomination to the office of City Councilman between the petitioner and Frank Maneinelli, as rival candidates; or (b) in the alternative, pursuant to section 333 of the Election Law, to direct the examination and preservation of all ballots cast at the primary election held in said city on June 2, 1964, which resulted in the election of Frank Maneinelli; and (e) for other relief, each of the candidates appeals as follows from an order of the Supreme Court, Orange County, dated June 25, 1964: (1) Petitioner appeals, as limited on argument, from so much of the order as denied her application for a new primary election; and (2) the rival candidate Maneinelli appeals from so much of the order as granted the application to the extent of permitting the petitioner to examine all such ballots; directing examination by the court of all “void, wholly blank and protested” ballots; and fixing the dates for such examinations. Order, insofar as appealed from by the respective parties, affirmed, without costs. No opinion. The respective examinations directed hy the order shall proceed on five days’ written notice or at such other times as the parties may mutually fix hy written stipulation. Beldoek, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.